Citation Nr: 1109265	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-45 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to April 1977, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, because new and material evidence had not been submitted.

In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  An unappealed rating decision of October 2004 denied service connection for an acquired psychiatric disorder, to include depression and PTSD; following proper notice to the Veteran, no timely appeal was initiated.   

2.  Since the October 2004 rating, evidence received by VA was not previously before VA decision makers, relates to an unestablished fact, and raises a reasonably possibility of substantiating the previously denied claim for service connection for an acquired psychiatric disorder.

3.  The Veteran had service in the Republic of Vietnam and has been diagnosed with PTSD as a result of his service therein.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).   

2.  Since the October 2004 rating decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
 
3.  Resolving all doubt in favor of the Veteran, PTSD is the result of his active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the October 2004 rating decision, the evidence considered included the Veteran's service treatment records, his service personnel records and DD Form 214, private treatment records for June 1999 through January 2001, and a VA examination report of March 2004.  The rating decision denied service connection for an acquired psychiatric disorder, to include PTSD, because there was no evidence of a diagnosed acquired psychiatric disorder which was attributed to military service.

Evidence submitted since the October 2004 rating decision includes a VA examination report of September 2006, private treatment records including a July 2006 evaluation diagnosing PTSD and attributing it to the Veteran's military service, documents regarding the Veteran's involvement in combat situations in Vietnam, and his testimony at hearing in July 2010.  

None of the evidence submitted since the October 2004 rating decision was previously of record or considered by agency decision makers.  In addition, the July 2006 report by his private mental health care provider included a diagnosis of PTSD which has been attributed to military service, the basis for the previous denial of service connection.

Hence, the evidence submitted since the October 2004 rating decision is new and material and the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's service treatment records show that he was treated in service and placed on a temporary psychiatric profile for emotional and attitudinal problems which could have compromised his judgment and reliability in November 1976.

The Veteran's service personnel records indicate that he had service in the Republic of Vietnam between May and December of 1971, where he was initially assigned to the HHC 1st Battalion, 61st Infantry, 5th Division of the U.S. Army.  There is some confusion in the records regarding whether the Veteran was awarded the Combat Infantry Badge for his service in Vietnam.  His DD Form 214 for the period of service from 1972 through 1977 reflects that this citation was awarded, and a letter from the National Personnel Records Center (NPRC) dated August 2006 shows that he was considered entitled to such award.  However, documents in his service personnel records show that his citation was taken from him at one point.  Also of record is a copy of a letter dated in January 1973 from the Veteran's commanding officer in Vietnam, asserting that the Veteran should be awarded the Combat Infantry Badge for the service he performed, with specific details of incidents of the exchange of fire with the enemy in which the Veteran was involved.

While the record does indicate some confusion regarding the Veteran's eligibility for the Combat Infantry Badge, the Board finds that the statement from his commanding officer, as supported by personnel documents and the letter from the NPRC, attest to the fact that the Veteran did engage in some level of combat with the enemy, regardless of any citations which may or may not have been awarded.  Therefore, the stressor incidents cited by the Veteran are accepted without further need for authentication.  38 C.F.R. § 3.304. 

On March 2004 VA examination, the Veteran reported symptoms which included feelings of depression and hopelessness, fatigue, inability to enjoy things, disrupted sleep, irritability, and suspiciousness.  He also had an occasional startle response to unexpected loud noises which he associated with combat experiences in Vietnam as well as some survivor guilt related to the war.  The examiner diagnosed Depressive Disorder, NOS, and noted that the Veteran's exposure to combat was limited and his anxiety symptoms were minimal.  The examiner felt that the Veteran did not meet the criteria for a diagnosis of PTSD and that his depressive symptoms were related to his current life situation, including family stress, rather than his experiences in Vietnam.

In June 2006, the Veteran was seen for mental health treatment at VA with reported symptoms of depression, decreased energy, poor sleep, and intrusive thoughts.  The provider diagnosed Depression, NOS, and PTSD.

A July 2006 evaluation by a private mental health treatment provider noted that the Veteran felt his PTSD and depression symptoms were attributable to his experiences in Vietnam.  He described symptoms such as depression, agitation, violent episodes, flashbacks of combat, and fear of imminent death.  He said he sometimes woke up screaming "don't, don't."  He described classic flashbacks, emotional numbing, depression, and anxiety, all directly related to his experiences in Vietnam, and all exacerbated by contact with information dealing with war.  The examiner noted that the Veteran had clear evidence of flashbacks to combat and affective reactivity to discussing those combat experiences.  The provider diagnosed PTSD and Major Depression, recurrent, moderate, and noted that there was clear historical and diagnostic evidence of PTSD and secondary depression, directly related to his combat experiences.

On September 2006 VA examination, the Veteran reported symptoms including problems dealing with day-to-day stress, irritability, and problems with his interpersonal relationships.  He experienced stress, feeling like he was going to die, the same way he felt when in Vietnam; specific sounds such as sirens made him feel like he was "coming apart."  Prior mental health treatment notes showed reports of combat experience with flashbacks, emotional numbing, depression, and anxiety, with no definite details.  He described several incidents of incoming fire when he was in Vietnam, including watching a fellow soldier stuck in a foxhole filled with water and struggling to breathe during enemy shelling.  He had symptoms of depression and anxiety, impaired impulse control and anger.  The examiner diagnosed Depressive Disorder, NOS, and Anxiety, NOS, and noted that the Veteran had recurring memories of combat which were often triggered when he was having other difficulties in his life, including family stress.  The examiner offered the opinion that the Veteran's experiences in Vietnam, although contributory to his psychiatric distress, contributed less than 50 percent to his current disability picture and that the stress in his life triggered PTSD, rather than his PTSD triggering the other stress in his life.

On September 2007 VA examination, the Veteran reported difficulties in his marriage as a result of his mood changes and other PTSD symptoms.  His symptoms included anxiety attacks, shortness of breath, feelings of worthlessness, low energy, depression, and rapid mood changes.  He said he had flashbacks, nightmares, difficulty falling asleep, lack of concentration, a sense of a foreshortened future, and lack of appetite.  He reported emotional numbing in regard to his time in Vietnam; he had been attending counseling through VA which helped him cope with his symptoms.  The examiner diagnosed Depressive Disorder, NOS, and Anxiety Disorder, NOS, and noted that the Veteran did not meet all the criteria for a diagnosis of PTSD.

A July 2010 written statement from the Veteran's treating mental health provider noted that the Veteran had been diagnosed with PTSD.  It also noted the confusion and controversy over the Veteran's reported stressors and eligibility for the Combat Infantry Badge.  The provider stated his opinion that the Veteran met the criteria for PTSD and that this condition was due to his combat experiences in Vietnam.

In regard to whether the Veteran has PTSD as a result of his military service, there is evidence of record both in favor and against such a finding.  The evidence against service connection includes the opinion of the VA examiners that his symptoms do not meet the criteria for PTSD and that his symptoms are just as likely related to other stresses in his life, including his family situation.  In contrast, the Veteran's treating mental health providers have all diagnosed PTSD and note the specific relationship between his symptoms, including flashbacks and nightmares, and his experiences in combat in Vietnam.  As noted above, the record as a whole supports the Veteran's reports of combat experiences.  

In weighing the respective medical opinions, the evidence both for and against a diagnosis of PTSD as a result of combat experiences in Vietnam appears evenly balanced, that is, in equipoise.  In such situations, the law affords the Veteran the benefit-of-the-doubt.  38 U.S.C.A. § 5107(b).  Therefore, the Board finds that the Veteran's claim of service connection for PTSD should be granted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits.





____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


